Citation Nr: 9922399	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a stroke claimed to be 
the result of Department of Veterans Affairs (VA) carotid 
artery surgery in December 1989.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of a stroke 
secondary to carotid artery surgery.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In December 1991, the veteran underwent carotid artery 
surgery at a VA facility during which he suffered a stroke; 
the stroke was caused by his carotid artery surgery.

3.  The stroke resulted in additional disability and was not 
a necessary consequence of his December 1991 carotid artery 
surgery.


CONCLUSION OF LAW

Additional disability caused by carotid artery surgery 
performed by VA in December 1989 warrants benefits pursuant 
to 38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Pursuant to 38 U.S.C.A. § 1151 (West 1991), VA is required to 
pay disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service- 
connected," under the following circumstances:  Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. § 
3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994).  In December 1994, the United States Supreme Court 
held that VA is not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of non 
negligent medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision. Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court.  38 C.F.R. § 3.358(c)(1) provided that "[i]t 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith."  Further, 38 C.F.R. § 3.358(b)(2) 
provided that compensation will not be payable for the 
continuance or natural progress of disease or injuries. 38 
C.F.R. § 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

More recently, Congress sought to reimpose a component of 
fault to the causation element of § 1151 by passage of the 
1997 VA/HUD Appropriations Act, section 422(a) of Pub.L. No. 
104-204, 110 Stat. 2926 (1997).  Added to the requirement of 
an increased disability was the requirement that "the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of [VA] in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable . 
. ."  38 U.S.C.A. § 1151(a)(1) (West 1991 & Supp. 1999).  
Congress specifically limited application of the revised 
provisions of § 1151 to those claims filed on or after 
October 1, 1997.

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997.  All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97 (O.G.C. Prec. 
40-97).

Factual Background

The veteran's claim under the provisions of 38 U.S.C.A. 
§ 1151 arises from surgery he received at a VA facility in 
December 1989.  He presented to the VA with a history of 
frequent transient ischemic attacks with right-sided 
paralysis and known carotid artery disease.  In October 1989, 
a duplex scan showed complete occlusion of the left common 
carotid artery.  He went for an arteriogram which showed that 
the intracervical portion of the internal carotid artery was 
blocked, but repeat duplex showed it to be open.  A November 
1989 note of the vascular chief resident indicates that he 
was to have a subclavian artery to internal carotid artery 
bypass if open with possible endarterectomy.  He might also 
have ligation of the internal carotid artery because of 
collateral blood flow.  This procedure was explained to the 
veteran:

He understands the above and understands 
that operative findings may dictate the 
operative course.  He understands the 
complications of bleeding infarction, 
carotid [artery] blowout, [nerve] injury 
such as phrenic, vagus, recurrent 
laryngeal [nerve], hypoglossal [nerve] as 
well as thoracic duct injury.  He 
understands about possibility of stroke, 
MI, pneumonia, [and] death.  He 
understands [and] is willing to take the 
risk.  

A report of the veteran's hospitalization shows that he was 
admitted to the VA hospital in November 1989 to undergo a 
left carotid subclavian bypass graft with carotid 
endarterectomy and experienced a perioperative left cerebral 
infarction resulting in right hemiplegia and aphasia.  In 
April 1990, he was provided a VA examination, complaining of 
paralysis on the right side.  On examination, he was 
wheelchair bound, had slurring of speech with partial 
aphasia, and partial memory loss.  The examiner concluded 
that the veteran had classical right hemiparesis, secondary 
to cardiovascular accident, secondary to endarterectomy 
procedure.

In January 1996, the veteran filed a claim for service 
connection under the provisions of 38 U.S.C.A. § 1151 for 
"massive stroke" directly related to carotid artery surgery 
performed by VA.

Analysis

Initially the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  See also Jones v. 
West, No. 98-664 (U.S. Vet. App. July 7, 1999) (The 
requirements for a well-grounded claim under section 1151 
generally parallel those set forth for other service 
connection claims).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

In this case, the veteran claims that he has additional 
disability as a result of his VA surgery in December 1989.  
Specifically, he states that he the residuals of a massive 
stroke which occurred during his carotid artery surgery.  The 
determinative issues in this case are (1) whether there is 
any additional disability and, if so, (2) whether such 
additional disability was the result of the December 1989 
surgery.

First, the Board finds that the medical evidence shows that 
the veteran has additional disability.  Although he went into 
the hospital with a history of transient ischemic attacks 
with temporary right sided paralysis, he left with the clear 
residuals of a stroke, to include right hemiplegia and 
aphasia.  The only remaining issue is whether the stroke was 
caused by the operation.  As noted above, the Supreme Court 
of the United States decided in Brown v. Gardner, 115 S.Ct. 
552 (1994), that the plain meaning of the applicable statute 
was that it did not impose upon a claimant the obligation to 
show fault or accident upon the VA.  Instead, the critical 
inquiry was to be focused upon whether the additional 
disability was caused by such VA treatment.  Brown, 115 S.Ct. 
554-556.

The issue of causality is therefore resolved by recourse to 
the provisions of 38 C.F.R. § 3.358.  Under this regulation, 
the evidence must show that the additional disability is not 
merely coincidental with the disorder that was treated; that 
it was not a necessary consequence of the treatment; and that 
it was not the result of the claimant's own misconduct or 
failure to follow instructions.

Having examined the evidence in this case in light of the 
applicable law, the Board finds that the appellant's stroke 
was caused by the surgical treatment afforded him by the VA 
in December 1989.  The stroke was clearly a result of the 
surgery, as indicated by the report of his hospitalization 
which noted that he had a "perioperative left cerebral 
infarction" during his surgery.  The stroke was not merely 
coincidental with the surgery, and there is no evidence that 
the stroke was the result of the veteran's own misconduct or 
the failure to follow the instructions of his physicians.  
Nor is there any evidence that the stroke was the continuance 
or natural progression of the disease for which he was being 
treated.  

The only remaining question is whether the stroke was a 
certain or near certain result of his treatment.  The medical 
evidence shows that the possibility of stroke was discussed 
with the veteran as one of many possible complications of his 
surgery.  Therefore it was a foreseeable possibility.  
However, as discussed above, the United States Supreme Court 
held in Brown v. Gardner, 115 S. Ct. 552 (1994), that VA was 
not authorized by section 1151 to exclude from compensation 
the "contemplated or foreseeable" results of medical 
treatment.  Therefore, while a stroke was a foreseeable 
complication of his carotid artery surgery, it was not a 
certain result of his treatment.  Because it was not a 
certain result of his treatment, it was not a "necessary 
consequence" as defined in 38 C.F.R. § 3.358(c)(3).  See 
38 C.F.R. § 3.358(c)(3) (1995) implementing 38 U.S.C.A. 
§ 1151 as interpreted by the United States Supreme Court in 
Brown v. Gardner, 115 S. Ct. 552 (1994).  Accordingly, it is 
concluded that the evidence supports the claim for benefits 
for residuals of a stroke secondary to carotid artery surgery 
under the provisions of 38 U.S.C.A. § 1151.  Because the 
veteran's claim was filed prior to October 1, 1997, the Board 
has not made any determination of fault on the part of VA in 
providing the veteran's treatment.


ORDER

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of a stroke secondary to VA 
carotid artery surgery in December 1989 is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

